DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 11-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newton (GB 579,390).
Re: claim 1, Newton shows a steering damper assembly, as in the present invention, comprising:
a cylindrical pressure tube 34 including a first endcap 47, a second endcap 74, and a tubular wall defining and extending along an axis from the first endcap to the second endcap, the pressure tube defining a working chamber;
a piston assembly 40 disposed in the working chamber and dividing the working chamber into a first working chamber adjacent the first endcap and a second working chamber adjacent the second endcap;

a base valve 70 fluidly connecting and controlling flow between the second working chamber and the reservoir chamber; and
a piston rod 41 fixed to the piston assembly and extending through the first endcap of the pressure tube;
wherein the reserve tube includes a cylindrical portion and a bulged portion 52;
the cylindrical portion extends from the first endcap of the pressure tube toward the second endcap of the pressure tube and extends concentrically around the pressure tube, the cylindrical portion having an inner radius from the axis; and
the bulged portion includes a first circumferential section on the bottom, and a second circumferential section on top, the first circumferential section having a maximum radial distance from the axis at most equal to the inner radius of the cylindrical portion, as shown in figures 2 and 3, and the second circumferential section having a maximum radial distance from the axis greater than the inner radius of the cylindrical portion, see figures 2 and 3.
Re: claim 2, Newton shows a dust shield 37 fixed relative to the piston rod and extending circumferentially around the cylindrical portion of the reserve tube.
Re: claim 3, Newton shows the dust shield is axially movable relative to the pressure tube with the piston rod between a retracted position and an extended position; the dust shield in the extended position exposes a portion of the cylindrical 
Re: claim 4, Newton shows the dust shield in the retracted position exposes the bulged portion of the reserve tube, see figure 2.
Re: claim 6, Newton shows the dust shield has a cylindrical shape positioned concentrically around the cylindrical portion of the reserve tube, see figure 2.
Re: claim 11, Newton shows the bulged portion extends circumferentially around the second endcap, see figure 2.
Re: claim 12, Newton shows the base valve extends through the second endcap.
Re: claim 13, Newton shows the reserve tube is an integral piece.
Re: claim 14, Newton shows the working chamber and the reservoir chamber are completely sealed from an environment outside the reserve tube.
Re: claim 15, Newton shows the piston assembly includes a piston valve 62, 63 permitting flow between the first working chamber and the second working chamber as the piston assembly moves axially.
Re: claim 19, Newton shows oil filling the working chamber.
Re: claim 20, Newton shows when the axis is oriented horizontally and the second circumferential section of the bulged portion of the reserve tube faces upward, the oil fills the reservoir chamber between the pressure tube and the cylindrical portion of the reserve tube, and the oil incompletely fills the reservoir chamber between the pressure tube and the bulged portion of the reserve tube, see hydraulic level 53 in the bulged portion 52 in figure 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Newton (GB 579,390) in view of Kloeker et al. (DE 102004032472).
Re: claim 5, Newton shows the bulged portion 52 to comprise a diameter which is substantially greater than the diameter of the reserve tube.  In other words, it would not be possible for the bulged portion 52 to be covered by the dust shield.  Kloeker is cited to teach another shape for the bulged portion 14 which comprises a diameter which is substantially the same as the diameter of the reserve tube which could be possible for the bulged portion to be covered by a dust shield.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the shape of the bulged portion of Newton to a shape that would be more compact such as taught by Kloeker in order to be covered by the dust shield of Newton to protect the entire damper including the bulged portion.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Newton (GB 579,390) in view of Baba et al. (WO 2010/125856).
Re: claim 7, Newton’s bulged portion is a dome shape while the claim requires a shape that has a constant cross-sectional shape projected along the axis.  Baba is cited to teach another shape of a bulged portion 10 comprising a shape that has a constant 
Re: claim 8, as modified by Baba, the bulged portion of Newton would comprise the cross-sectional shape including a first arc of circle at least partially defining the first circumferential section and a second arc of circle at least partially defining the second circumferential section.
Re: claim 9, as modified by Baba, the bulged portion of Newton would comprise the cross-sectional shape including a first straight line extending from the first arc of circle to the second arc of circle and a second straight line extending from the first arc of circle to the second arc of circle, see figure 3 of Newton.
Re: claim 10, Newton, as modified, shows the straight lines connect tangentially to the arcs of circle in figure 3.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Newton (GB 579,390) in view of Miyasato (8,485,326).
Re: claim 16, Newton, as rejected above, lacks a foam member disposed in the reservoir chamber.  Miyasato is cited to teach a foam member 8 disposed in a reservoir chamber 5.  It would have been obvious to one of ordinary skill in the art at the time of filing to modified the damper of Newton to comprise a foam member disposed in the reservoir chamber such as taught by Miyasato in order to maintain a predetermined 
Re: claim 17, as modified by Miyasato, the foam member 8 would extend circumferentially around the pressure tube 34 and radially outward from the pressure tube to the reserve tube 35 of Newton.
Re: claim 18, as modified by Miyasato, the foam member 8 would extend axially from the first endcap toward the second endcap of Newton’s damper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657